Citation Nr: 1105138	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty for a short period of time from 
December 29, 1972 to January 16, 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2006 from the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the issues currently on appeal.  The Veteran's 
appeal is now under the jurisdiction of the RO in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence weighs 
against the finding of a current diagnosis of PTSD.

2.  The preponderance of the competent medical evidence reflects 
that the Veteran's psychiatric disorder is shown to be based on 
misconduct (lifelong drug abuse), with evidence of a personality 
disorder shown to be manifested by antisocial features.  

3.  The record does not contain clear and unmistakable evidence 
that the Veteran had a psychiatric disorder not based on 
misconduct that preexisted his entry into active service and was 
permanently increased in severity during service, nor does the 
record show that a psychiatric disorder not based on misconduct 
was otherwise incurred in service, nor was his personality 
disorder with antisocial features shown to have been aggravated 
by any superimposed injury or disease in service.


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD or any 
other psychiatric disorder (including depression).  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.301(a), 3.102, 3.159, 3.303, 3.304(f), 
3.306(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received April 
2006 and a duty to assist letter was sent in May 2006 prior to 
the August 2006 denial of this claim on the merits.  It was later 
re-sent in December 2006 after the May 2006 letter had been 
returned unclaimed.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement to 
service connection, which included notice of the requirements to 
prevail on these types of claims, and of his and VA's respective 
duties.  The duty to assist letter, specifically notified the 
Veteran that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to this 
claim so that VA could help by getting that evidence.  Additional 
notice was sent in December 2007 specifically addressing the 
issue of military sexual trauma, which had been raised by the 
Veteran.  The case was readjudicated by supplemental statement of 
the case in July 2009.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  VA 
and private treatment records were obtained.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA 
examination in May 2009, which included review of the claims file 
and examination of the Veteran.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in May 2006.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2009) (harmless error).

II.  Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including psychosis, when such 
diseases are manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active wartime service, where there is an increase 
in disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due to 
the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease is otherwise aggravated by 
service. 38 C.F.R. § 3.306(b).

In July 2003, the VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches. Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
the Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct standard 
for rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and unmistakable 
evidence that (1) the Veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

Congenital or developmental defects, to include personality 
disorders, are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service connection 
could be granted if there is superimposed injury or disease in 
service and the preexisting disorder is aggravated (permanently 
increased in severity) during service. VAOPGCPREC 82-90.

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).

Special considerations apply to claims involving alcoholism or 
alcohol or drug abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 
104 Stat. 1388, 1388- 91, prohibits payment of compensation for a 
disability that is a result of a veteran's own alcohol or drug 
abuse, effective for claims filed as in the instant case after 
October 31, 1990.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in line 
of duty if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990. See VAOPGCPREC 
7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Significantly, direct service connection may be granted only when 
a disability was incurred or aggravated in the line of duty, and 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301(a) (2010).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service, but no compensation shall be paid 
if the disability is the result of the person's abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection cannot be granted for any disease or injury 
incurred in active service if it is the result of the veteran's 
own willful misconduct, or due to abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a). 

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin. (See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin. 38 C.F.R. § 3.301(c)(3).

The Veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD and major depressive 
disorder.  He alleges exposure to 2 different stressors, to 
include as due to military sexual trauma (MST) and witnessing the 
suicide attempt of a friend he enlisted with on the buddy system.

Service personnel records reveal that the Veteran enlisted on 
December 29, 1972.  Service treatment records reveal that the 
Veteran was seen by podiatry for painful ankles in January 1973 
and was subsequently referred to "REU." for some possible 
psychiatric issues.  On referral, he was noted to have a flat 
affect, was unresponsive to queries and was unhappy.  The consult 
report noted that he was unhappy with his company commander, and 
was no longer uncommunicative.  He was slow in speech, with 
appropriate affect.  A family history was obtained of his mother 
having died 3 years earlier, with the relationship described as 
good.  His parents divorced when he was 7 years old and a 
stepfather for 3 months was abusive.  The stepfather allegedly 
shot him with a 22 caliber gun.  He had a poor relationship with 
his real father who was alcoholic.  His history included petty 
crimes such as burglary, trespassing, shoplifting and being 
involved in auto theft.  Mental status was negative for suicidal 
ideations or apparent thought disorder.  His past history did 
include a suicidal gesture after his mother died.  His school 
history revealed he quit school in the 10th grade, and his job 
history revealed he had been fired from a busboy job for 
stealing.  The impression rendered was that the Veteran was 
emotionally unstable with antisocial and depressive features.  
Recommendations for an administrative separation were made.  

A January 1973 report indicated that the Veteran had been 
examined during the past 60 days and deemed to be physically 
qualified for separation, with no disqualifying defects noted.  

Service personnel records include a January 11, 1973 report from 
the Aptitude Board which noted the Veteran to have been referred 
for evaluation by a medical officer, with a history of numerous 
occasions of sick call, but no disqualifying physical symptoms 
noted.  No report of performance could be obtained due to his 
having only been in training for a short time.  His family 
history noted that his parents were divorced and his relationship 
with his stepfather was turbulent and may have been a factor in 
his deciding to enter service.  His mother was noted to have died 
3 years ago, and he had a poor relationship with his alcoholic 
father.  He was noted to have not finished high school with a 
history of poor grades and chronic misbehavior.  He had few 
friends and participated in no activities.  He was suspended on 
several occasions due to continued conflicts with teachers and 
peers.  He reported at least one arrest and a history of 
antisocial behavior for which he was never arrested.  Examination 
revealed he was very anxious and periodically tearful.  However 
he was well oriented with no sign of psychosis or neurosis.  
Although depressed he was not considered suicidal.  In summary he 
was deemed to have demonstrated emotional inconsistency and 
intolerance of stress, which made him unlikely to remain 
consistent enough to be an effective trainee.  He had a history 
of some antisocial behavior and was recommended to be discharged 
as being unsuitable for further training.  A Naval Aptitude Board 
report indicated that his general qualifications did not warrant 
retention in the service.  He was not in need of hospitalization.  
His separation date was January 16, 1973.

In an April 2006 stressor statement he reported having enlisted 
with an individual on the "buddy system" and later found this 
individual laying on the floor having cut his wrists.  The 
Veteran indicated that he saw a psychiatrist after this and then 
was placed on fire watch.  He said during fire watch another 
service member befriended him and gave him beers.  He later fell 
asleep and awoke to the individual performing oral sex on him.  
He indicated that there were other individuals in the room.  He 
also believed that he had been raped as he was sore and bleeding.  
A May 2006 lay statement again stressed that he had found his 
friend who had cut his wrists and again gave essentially the same 
story in regards to the MST.  

The service personnel records do show that the individual named 
by the Veteran as having allegedly cut his wrists did enter the 
service on the buddy system with the Veteran, but provides no 
further information regarding the fate of this individual.  

Attempts to obtain VA treatment records from St. Cloud Medical 
Center for alleged treatment in 1973 yielded a response in 
November 2009 which indicated such records were unavailable.

Private medical records submitted by the Veteran revealed that he 
was treated in the 1990's for substance abuse problems.  These 
included discharge summaries from November 1995 and December 1995 
showing treatment for abuse of alcohol, marijuana and opiates, 
with a 27 year history of using drugs.  Significant findings 
dealt with relationship issues with his family members.  Also 
submitted was a discharge summary from November 1997 again 
showing treatment for use of multiple drugs.  The discharge 
summery also discussed psychological issues identified as a long 
history of depressive issues that had never been treated.  He 
made some allusion to childhood abuse issues and unresolved 
issues with his parents.  A May 1998 record noted aftercare 
issues and probation problems following a urinalysis that tested 
positive for drugs.  

Thereafter there are no records of treatment until after 2000.  
These include VA records from 2003 which primarily showed 
treatment for heart problems, but also included records showing 
that he was receiving inpatient treatment for multiple drug use 
from August 2003 and October 2003.  The October 2003 discharge 
report is noted to have indicated that the Veteran had reported 
experiencing MST and saw a staff psychologist who thought he 
might benefit from counseling.  The Axis I diagnosis was 
marijuana abuse, continuous, tobacco use disorder and sexual 
abuse by history.  Axis II diagnosis was deferred.  

VA records from 2005 revealed that the Veteran had been in rehab 
for substance abuse issues since November 2005 according to a 
December 2005 dental clinic record.  He was shown to have been in 
the VA's RRTP from November 8, 2005 to January 14, 2006 and was 
discharged due to having tested positive for cocaine while in 
treatment on January 10, 2006.   

Thereafter, on January 19, 2006 , he was noted to be seeking 
admission for further VA inpatient services in records from 
January 2006.  He was noted to not be taking responsibility for 
the cocaine relapse of the prior week and was mainly interested 
in housing and dental care.  Social work assessment from this 
date noted the Veteran to have given a history that included his 
having found his buddy who cut his wrists.  He also reported MST 
history that included his allegedly being raped by 2 men while on 
fire watch.  He discussed a history of abusing multiple drugs, 
including cocaine, crack, meth and marijuana.  In addition to the 
polydrug use and military trauma he reported childhood trauma, 
and he was speculated to have PTSD due to childhood and MST.  
Mental status examination however was unremarkable for 
significant pathological findings other than dysphoric mood with 
restricted affect, and suicidal ideations but no intent.  He 
denied delusions but endorsed some paranoia that increased with 
drug use.  He was assessed as a non service connected homeless 
individual requesting substance abuse treatment program and 
mental health support for extensive history of cannabis and other 
polydrug abuse.  His history of the recent irregular discharge 
from the domiciliary program due to relapse was noted.  He was 
not recommended for admission to the VA program due to this, and 
was recommended he seek a more intensive level of substance abuse 
treatment.  

A few months later in March 2006, he again was seeking admission 
to a VAMC, having recently completed 30 days at the RVAMC 
program.  He wanted both vocational rehabilitation and mental 
health support for PTSD.  His history of MST and his buddy's 
suicide attempt was again noted.  Mental status examination noted 
him to be a poor historian with memory issues.  Other findings 
were suggestive of malingering for the purpose of obtaining 
housing.  He was assessed as seeking admission basically for 
housing and vocational rehabilitation.  He was deemed to have a 
severe substance abuse history with 9 past treatments.  He had no 
insight into his addiction even after finishing a 28 day program.  
He was noted to be more concerned with obtaining service 
connection for PTSD.  It was noted that he may have PTSD but he 
was unable to remain sober to work on any issues.  He was noted 
to basically live at VA facilities since 2001 in housing 
programs.  He appeared to be seeking housing and did not endorse 
having any substance abuse issues.  It was again recommended that 
admission be denied.   

Thereafter the Veteran was apparently in jail in early 2007, with 
missed appointment notations speculating that this was possible.  
In May 2007 he was noted to be recently released from jail and 
reported having been off of psychiatric medications for 2-3 
years.  He felt his PTSD was active and he was stressed about his 
situation.  He was also depressed but not suicidal and was 
agreeable to mental health treatment.  In July 2007 he was seen 
for PTSD and again reported having MST and said he saw a 
psychiatrist afterwards.  No military records were available for 
this appointment.  His history of multiple treatments for 
substance abuse problems, as well as his history of jail time 
(most recently for a firearm violation), was noted.  He reported 
more depression and anxiety.  On examination his mood was noted 
to be depressed and he had poor insight and poor to fair 
judgment.  He was assessed with polysubsance dependency on Axis 
I, and Axis II diagnosis was deferred.  Another record from July 
2007 revealed he was seen in mental health/urgent care with a 
history that included substance abuse, as well as childhood abuse 
and MST.  His mood was sad, depressed, angry and irritable.  He 
felt lost and anxious in terms of finding some place to work and 
live.  He had difficulty falling asleep due to having no real 
sleep routine.  He reported more nightmares since he began 
opening up about his MST around 2003 or 2005.  He also reported 
decreased appetite, concentration and sex drive.  His MST was 
reported by him as having been raped by 2 men on fire watch.  
Socially, he reported stressful moments such as his parents 
divorcing when he was 8 years old and his mother dying in his 
arms when he was 10 years old.  Again in addition to the MST he 
reported having found his friend who had cut his wrists.  Mental 
status examination significantly reported poor memory and recall 
and his mood was said and flat.  The impression was depression 
not otherwise specified (NOS) and polysubstance abuse in early 
remission except for marijuana.  

In September 2007 the Veteran sought treatment for complaints of 
PTSD and depression, with a history of apparently being diagnosed 
with PTSD in 2003.  He was noted to have used multiple drugs but 
denied any recent substance related problems and had no plans to 
stop using them.  The report reflected very negative emotions 
towards his mother by the Veteran.  His Axis I diagnosis was 
polysubstance dependency, PTSD and depressive disorder.  He was 
noted to not be motivated for sobriety and was expected to return 
to jail in November 2007, with possible plans to relocate after 
incarceration.  An April 2008 note reveals that he had been in 
jail from November 2007 to March 2008.  He continued to have 
depression and PTSD symptoms such as nightmares, avoiding crowds, 
suspiciousness and flashbacks.  On mental status examination his 
mood was depressed.  He was assessed with PTSD, depressive 
disorder and polysubstance dependency.

The Veteran underwent a VA examination in May 2009.  This 
examination included a comprehensive review of the claims folder 
to include the service treatment and personnel records as well as 
post service evidence and interview with the Veteran.  The 
examiner noted that the Veteran's history included major family 
issues with the Veteran having strongly mixed feelings about his 
mother who died unexpectedly when he was 10.  He indicated he had 
made a suicidal gesture after her death.  It was also noted that 
he lost his father at an early age, and that his stepfather and 
mother were verbally abusive.  He was noted to have reported an 
early onset of substance abuse beginning with marijuana use at 
age 7, LSD at age 12 and cocaine at age 15.  He summarized having 
done a lot of drugs in the 1960's and 1970's.  He reported having 
been numerous treatment programs and having multiple arrests for 
DUI's and other offenses.  He reported a life prior to service 
involving petty crimes such as shoplifting and other thefts 
including auto theft.  His poor school history was also noted, 
culminating in his dropping out in the 10th grade after frequent 
truancies.  He also claimed some pre-service traumas which 
included having a friend killed in a fall off a railroad bridge 
when they were age 13 and using LSD while on the bridge.  He also 
said that at age 16 and again under the influence of drugs 
another friend fell to his death from a tower they were climbing 
and he had to be rescued from.  He also reported having jumped 
from a 3rd floor window under the influence of LSD, but indicated 
that he was not hurt.  He cited other traumatic events that 
included physical assaults by his mother and getting shot in his 
back by a sister's boyfriend.  He also reported that on a trip to 
Chicago with his stepsister and boyfriend, they were accosted by 
bar owners with guns who apparently mistook them for prowlers.  
He also cited a different sexual trauma that apparently took 
place when he was using drugs in the 1970's when an individual 
forced him to perform oral sex.  

He was noted to have had some inconsistencies in his history, 
when compared to previous statements.  
 
The Veteran described the MST incident where he drank until he 
passed out and woke up with the perception that he had been 
anally raped.  He also reported that treatment for oral cancer in 
2003 was very stressful.  He did not mention having stress 
resulting from his friend's apparent suicide which had been 
described by the examiner as having been confirmed by the RO.  
When asked, he said he entered the service on the buddy system 
with the friend, but denied having found the body as was reported 
in the record.  He indicated that he had just found out about the 
incident that his buddy had been found in the shower with his 
wrists cut and he also did not think his friend had died.  He 
indicated his friend was treated and discharged from the service 
and he had not heard from him since.   

Regarding his family history he reported that his mother had died 
3 years ago and he had a good relationship with her.  His parents 
divorced when he was 7 and his stepfather shot him with a .22 
apparently trying to protect his mother.  He had a poor 
relationship with his alcoholic father.  His history of legal 
problems included burglary, trespassing, shoplifting and stolen 
car.  On mental status examination he denied suicidal ideations 
or apparent thought disorder.  He made a suicidal gesture after 
his mother's death.  The examiner noted that the Veteran served 
on active duty a total of 19 days and recited the findings from 
the service department records regarding his military 
unsuitability. 

When asked by the examiner about where the rape occurred in 
context of his friend's suicide attempt he said he had no idea 
and thinks he may have blotted it out with all his drug use.  He 
indicated he had only vague recollections prior to his second 
visit at the St. Cloud VA when he decided to talk about it.  The 
examiner noted that the Veteran's inability to sequence the 
events, the matter of fact way that he discussed them, and the 
effort he made in recent years to recall them all suggested that 
they did not have a significant impact on him at the present 
time.  

The examiner found that it was less likely as not that the 
alleged rape occurred but that it was as likely as not that the 
friend's suicide attempt occurred, based on the examiner's 
mistaken assumption that this had been confirmed.  With regard to 
the rape, the Veteran was asked why at one time he may have 
reported having been assaulted by 2 men and he had no explanation 
or recall of making such a report.  

With regard to the overall affect of being in the service the 
Veteran stated that he was emotionally unstable prior to entering 
the service but that the rape did not help matters.  He reported 
intrusive memories of various traumas at odd times but they were 
not reflective of sexual trauma, but generally about getting 
trapped.  He had no clear flashbacks.  He claimed he was 
physically distressed and aroused in situations that reminded him 
of the MST.  He did meet the group B standards for PTSD.  However 
he did not meet group C standards for PTSD.  He was noted to not 
avoid conversations about his MST, but did have difficulty 
discussing his relationship with his mother.  It was impossible 
to determine whether he experienced true trauma related amnesia 
due to his being a poor historian.  He also reported feelings of 
detachment from others as being lifelong and that he always had 
few friends other than those he drank or did drugs with.  He had 
some emotional numbing but felt warmly towards his grandkids.  He 
also had lifelong sleep difficulties since he began drug use 
around age 7 or 8.  He had irritability that was well modulated, 
and he was reportedly only angry towards drug dealers he hadn't 
seen in a while.  He denied current suicidal or homicidal 
ideations.  His difficulties concentrating were lifelong dating 
back to school years.  

He did meet the group D criteria for PTSD.  He became 
significantly hypervigilant and easily startled after the assault 
in Chicago and having been shot by a shotgun wad.  On the basis 
of these particular stressors he did meet the criteria for PTSD 
generated by trauma other than military trauma.  He denied guilt 
associated with behaviors done while on active duty.  

Psychological testing was interpreted as showing a picture of 
strong general anxiety, apprehensive and general distress 
associated with losses in life associated with long term drug and 
alcohol use.  Other tests were not useful for clinical purposes.  
His profile was suggestive of overstatement if not malingering.  
The Axis I diagnosis was polydrug dependency, life long and 
severe in early remission and conduct disorder by history.  PTSD 
was not found.  An Axis II diagnosis of antisocial features was 
also diagnosed.

Based on a review of the foregoing, the Board finds that service 
connection for a psychiatric disorder to include PTSD or 
depressive disorder is not warranted.  The May 2009 VA 
examination is noted to have included a detailed review of his 
medical history and the examiner specifically found that there 
was no PTSD disorder.  The examiner also did not link the 
Veteran's Axis I diagnosed disorder of polydrug dependency and 
conduct disorder by history to service, but noted that the 
Veteran had a long standing history of polydrug dependency and 
conduct disorder that predated service and is not shown to have 
been aggravated by service.  

While the examiner did mistakenly find that the incident 
regarding his friend's suicide attempt had been confirmed by the 
RO, this is harmless error as such incident was not found to have 
been cited by the Veteran as a particular stressor in this 
examination report.  

As far as PTSD, the Board does note that this has been diagnosed 
on various occasions by VA medical providers.  However, they have 
not provided a PTSD diagnosis, to DSM IV specifications, related 
to an inservice incident.  Further, the Veteran's severe 
credibility issues shown in the records and in the May 2009 VA 
examination do not permit for a diagnosis of PTSD based on valid 
inservice stressors.  His inconsistencies regarding the stressors 
have been noted by the VA examiner and are shown throughout the 
record.  This includes inconsistencies not only about the MST, 
but about his friend's alleged suicide attempt where the Veteran 
repeatedly submitted statements saying that he had found his 
friend after this happened, but later in the May 2009 VA 
examination he denied that he found him, but only heard about the 
incident secondhand.  There is no verified inservice stressful 
event during the Veteran's brief period of service.  Even if the 
suicide attempt were a verified event, VA examiners have not 
diagnosed PTSD related to this matter.  Rather, they  have 
related any PTSD to other events happening before or after the 
Veteran's two to three weeks of service.  Based on the opinion of 
the VA examiner from May 2009, there is no valid diagnosis of 
PTSD related to an inservice incident, and service connection for 
PTSD is not warranted.

With regard to a psychiatric disorder other than PTSD, to include 
depressive disorder, the Board notes that while the service 
treatment records did note the Veteran to be emotionally unstable 
with antisocial and depressive features, and subsequent records 
showed depressive type symptoms with depressive disorder 
(diagnosed many years later in September 2007), the medical 
findings in the vast bulk of records indicate the Veteran's 
behavior and symptoms were due to persistent abuse of multiple 
drugs.  Repeatedly the Axis I diagnosis has been polysubstance 
dependency and/or abuse.  

The Board relies heavily on the VA examination from May 2009, 
which provided a comprehensive review of the records and 
concluded that the appropriate Axis I diagnosis was polydrug 
dependency, life long and severe, as well as conduct disorder by 
history.  The Axis II diagnosis was antisocial features.  

This condition is shown to have predated service by clear and 
unmistakable evidence, as discussed at length above.  However a 
psychiatric disorder for which service connection can be granted 
is not shown to have been aggravated by service.  

The evidence clearly shows that the Veteran had life long drug 
and conduct problems that pre-dated service, with a history of 
drug abuse and misconduct described as dating back to childhood.  
The examiner from the May 2009 VA examination states that the 
above diagnosed conditions were not aggravated by the Veteran's 
brief stay in service, and this is strongly supported by the 
other medical evidence suggesting lifelong problems with behavior 
and drug abuse.  Such condition is not subject to service 
connection.  See 38 C.F.R. § 3.301(a) (2010, VAOPGCPREC 7-99 June 
9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore 
consideration as to whether there was aggravation of these 
misconduct based disorders is not appropriate.

In sum, there is no evidence of record that supports a finding 
that the Veteran has a psychiatric disorder (not based on 
misconduct) that preexisted service and was aggravated by 
service.   

In addition, the Axis II component (Antisocial features) is a 
personality disorder for which service connection is not 
warranted.  See 38 C.F.R. § 3.301(a), 3.303(a) and (c) and 
VAOPGCPREC 82-90.  There is no evidence to show that this 
congenital condition was aggravated by superimposed injury or 
disease.  

Thus the presumption of soundness under 38 U.S.C.A. § 1111 has 
been rebutted in this case, and the preexisting condition is not 
shown to have been aggravated by service.  Wagner, supra.  

In short, the Veteran does not have PTSD related to an event that 
occurred during his few weeks in service.  He does not have a 
psychiatric disorder that began in service, nor is his current 
psychiatric situation the result of inservice aggravation of a 
pre-service condition.

In sum the Board concludes that based on the foregoing evidence, 
there is no basis upon which to grant service connection for an 
acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


